IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-41481
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROY MILES,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 3:97-CR-5-8
                          --------------------
                             August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Roy Miles (“Miles”), federal prisoner # 06402-078, appeals

the denial of his post-conviction motion to dismiss the

indictment pursuant to FED. R. CRIM. P. 12(b)(2).     Motions to

dismiss the indictment pursuant to FED. R. CRIM. P. 12(b)(2) must

be made before trial or they are waived.       United States v.

Cathey, 591 F.2d 268, 271 n.1 (5th Cir. 1979).      Because the

criminal proceedings were no longer pending, Miles’ motion to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41481
                                 -2-

dismiss the indictment was unauthorized and without a

jurisdictional basis.    See United States v. Early, 27 F.3d 140,

142 (5th Cir. 1994).    The judgment of the district court is

AFFIRMED.